     Case 3:20-cv-00022-L-MDD Document 21 Filed 06/29/20 PageID.184 Page 1 of 6




1      Jarod Bona (234327)
2
       jarod.bona@bonalawpc.com
       Aaron Gott (314264)
3      aaron.gott@bonalawpc.com
4      David C. Codell (200965)
       david.codell@bonalawpc.com
5      Luke Hasskamp
6      luke.hasskamp@bonalawpc.com
       BONA LAW PC
7
       4275 Executive Square, Suite 200
8      La Jolla, California 92037
9      858.964.4589

10     Martin A. Sabarsky (181207)
11     mas@kirkpatricksabarsky.com
       Melissa R. Kirkpatrick (275312)
12
       mrk@kirkpatricksabarsky.com
13     KIRKPATRICK & SABARSKY LLP
       590 Cypress Hills Drive
14
       Encinitas, California 92024-2396
15     760.268.2069
16     Counsel for Plaintiff
17
       [Counsel for Defendants listed on signature pages]
18

19                        UNITED STATES DISTRICT COURT
20                      SOUTHERN DISTRICT OF CALIFORNIA
21      Stanley Scheufler,                  Case No.: 3:20cv00022-L-MDD
22
                             Plaintiff,     Joint Status Report
23
                   v.
24
        Advanced Grow Labs
25      Technologies LLC et al.,
26
                             Defendants.
27

28


                                                                         Joint Status Report
                                                              Case No.: 3:20cv00222-L-MDD
     Case 3:20-cv-00022-L-MDD Document 21 Filed 06/29/20 PageID.185 Page 2 of 6




1
                This Joint Status Report is filed by all parties to this Action—
2
          plaintiff Stanley Scheufler and all defendants (Advanced Grow Labs
3
          Technologies,   LLC,    Advanced    Grow    Labs   LLC,     David       Lipton,
4
          Christopher Mayle, and Green Thumb Industries, Inc.).
5
                Pursuant to this Court’s order dated March 23, 2020 (Doc. 20) this
6
          Action is currently stayed through and until June 30, 2020.
7
                All parties, by and through their respective counsel of record,
8
          hereby advise the Court that, following mediation, all parties have
9
          reached a confidential settlement of the Action and are in the process of
10
          finalizing a confidential settlement agreement. Following final execution
11
          of the confidential settlement agreement, plaintiff will file a notice of
12
          voluntary dismissal.
13
                Because the parties have reached a settlement and expect very
14
          shortly to have a final, executed settlement agreement, all parties
15
          respectfully request that the Court extend the stay in this case until
16
          July 24, 2020, with the exception that voluntary dismissal documents be
17
          permitted to be filed during that period.
18

19

20

21

22

23

24

25

26

27

28
                                             1
                                                                         Joint Status Report
                                                              Case No.: 3:20cv00222-L-MDD
     Case 3:20-cv-00022-L-MDD Document 21 Filed 06/29/20 PageID.186 Page 3 of 6




1
          DATED: June 29, 2020              BONA LAW PC

2                                           /s/ David C. Codell
3                                           DAVID C. CODELL
4
                                            Jarod Bona
                                            Aaron Gott
5                                           David C. Codell
6                                           Luke Hasskamp
7
                                            Martin A. Sabarsky
8                                           Melissa R. Kirkpatrick
9                                           KIRKPATRICK & SABARSKY LLP
10
                                            Counsel for Plaintiff Stanley Scheufler
11
12
          DATED: June 29, 2020              G&B LAW, LLP
13
14                                          /s/ James R. Felton
                                            JAMES R. FELTON
15
16                                          James R. Felton (SBN 138767)
17                                          jfelton@gblawllp.com
                                            Yi Sun Kim (SBN 252303)
18
                                            ykim@gblawllp.com
19                                          G&B LAW, LLP
20
                                            16000 Ventura Boulevard, Suite 1000
                                            Encino, California 91436
21                                          Tel: (818) 382-6200
22                                          Fax: (818) 986-6534
23
                                            Attorneys for Defendant
24                                          Green Thumb Industries, Inc.
25
26
27
28


                                             2
                                                                         Joint Status Report
                                                              Case No.: 3:20cv00222-L-MDD
     Case 3:20-cv-00022-L-MDD Document 21 Filed 06/29/20 PageID.187 Page 4 of 6




1
          DATED: June 29, 2020              JACKSON LEWIS P.C.

2                                           /s/ Dionna F. Shear
3                                           DIONNA F. SHEAR
                                            Theresa M. Marchlewski (SBN 82429)
4
                                            JACKSON LEWIS P.C.
5                                           725 South Figueroa Street, Suite 2500
6                                           Los Angeles, California 90017
                                            Telephone: (213) 689-0404
7
                                            Facsimile: (213) 689-0430
8                                           theresa.marchlewski@jacksonlewis.com
9
                                            Dionna F. Shear (SBN 308290)
10
                                            JACKSON LEWIS P.C.
11                                          225 Broadway, Suite 2000
12                                          San Diego, California 92101
                                            Telephone: (619) 573-4900
13                                          Facsimile: (619) 573-4901
14                                          dionna.shear@jacksonlewis.com
15
                                            Attorneys for Defendants
16                                          Advanced Grow Labs Technologies, LLC
17                                          Advanced Grow Labs LLC, David
                                            Lipton, Christopher Mayle and Green
18
                                            Thumb Industries, Inc.
19
20
21
22
23
24
25
26
27
28


                                             3
                                                                         Joint Status Report
                                                              Case No.: 3:20cv00222-L-MDD
     Case 3:20-cv-00022-L-MDD Document 21 Filed 06/29/20 PageID.188 Page 5 of 6




1
                             SIGNATURE CERTIFICATION
                Pursuant to Section 2(f)(4) of the Electronic Case Filing
2
3
          Administrative Policies and Procedures Manual, I hereby certify that the

4         content of this document is acceptable to James R. Felton, Counsel for

5         Defendant Green Thumb Industries, Inc., and Dionna F. Shear, Counsel
6         for Advanced Grow Lab Technologies LLC, Advanced Grow Labs LLC,
7         Christopher Mayle and David Lipton, and that I have obtained Mr.
8         Felton’s and Ms. Shear’s authorization to affix his or her electronic
9         signature to this document.
10
11        Dated: June 29, 2020                   /s/ David C. Codell
                                                 David C. Codell
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             4
                                                                         Joint Status Report
                                                              Case No.: 3:20cv00222-L-MDD
     Case 3:20-cv-00022-L-MDD Document 21 Filed 06/29/20 PageID.189 Page 6 of 6




1
                                 PROOF OF SERVICE
2
                I am employed in San Diego County. I am over the age of 18 and
3
          not a party to the within action. My business address is 4275 Executive
4
          Square, Suite 200, La Jolla, California 92037. On June 29, 2020, I caused
5
          to be served via CM/ECF true and correct copies of Joint Status Report.
6
                The CM/ECF system will generate a “Notice of Electronic Filing”
7
          (NEF) to the filing party, the assigned judge and any registered user in
8
          the case. The NEF will constitute service of the documents for purposes
9
          of the Federal Rules of Civil, Criminal and Appellate Procedure.
10

11                                               s/Gabriela Hamilton
12
                                                 GABRIELA HAMILTON

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             1
                                                                         Joint Status Report
                                                              Case No.: 3:20cv00222-L-MDD
